Citation Nr: 1421093	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant, had active service from July 1964 to July 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously before the Board in June 2013, wherein it was remanded to provide the Veteran notice of the law and regulations applicable to a claim of service connection on the basis of aggravation of a preexisting disorder which the RO/Appeals Management Center (AMC) provided to the Veteran in July 2013.  The Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  Low frequency left ear hearing loss was noted at service entry. 

2.  The Veteran experienced acoustic trauma in service.

3.  The Veteran's left ear hearing loss did not permanently increase in severity during service.

4.  The Veteran has a current left ear hearing loss disability.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Pursuant to the June 2013 Board remand, in July 2013, the RO/AMC provided VCAA notice with regard to the law and regulations applicable to a claim of service connection on the basis of aggravation of a preexisting disorder.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence, and informed how disability ratings and effective dates are assigned.  The claim was subsequently readjudicated, and a supplemental statement of the case was issued in August 2013.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA examination report, information referenced from a 2005 National Academies of Science Institute of Medicine (IOM) report entitled "Noise and Military Service," and lay statements.  Neither the Veteran nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.  

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Board finds that the June 2012 VA examination report is inadequate because it is based on the inaccurate factual premise that the Veteran's left ear hearing was normal at entrance into service.  As will be discussed below, the Board finds that the Veteran's left ear hearing loss was "noted" at entrance into service; therefore, the June 2012 VA examiner's opinion is accorded no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

However, the Board finds that a VA examination opinion as to the theory of service connection on the basis of aggravation of the preexisting left ear hearing loss is not necessary for the disposition of this issue.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran had preexisting left ear hearing loss noted at service entry and the left ear hearing loss did not worsen in severity beyond its natural progression during service (a necessary element under 38 C.F.R. § 3.306).  As the weight of the evidence is against a finding that left ear hearing loss permanently worsened during service, a VA examination could not provide the necessary link between the claimed left ear hearing loss and service.   For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A.            § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).    

The Veteran was offered the opportunity to testify at a Board hearing but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for Left Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  As discussed in detail below, the Board has found that the Veteran's left ear hearing loss was "noted" at service entry and, as a preexisting injury or disease under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, is a claim based on aggravation of a preexisting disorder.  Accordingly, the direct service connection provisions of 38 C.F.R. § 3.303(a), (d) and presumptive service connection provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. §§ 3.307, 3.309 do not apply in this case.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma (service connection for right ear hearing loss was previously denied in the June 2013 Board decision).  Specifically, the Veteran states that hearing loss began in service.  See July 2010 claim.  The Veteran indicated that sources of acoustic trauma included being inside a tent when it "blew up," exposure to machine gun fire for three to four months, and exposure to incoming mortar rounds.  In the August 2012 substantive appeal (VA Form 9), the Veteran stated that, during Christmas 1965, he was under attack and his tent was destroyed and during service he worked around large generators, was subjected to the sound of generators while they were operating, and worked near a landing strip where the aircraft flew very low and were loud.  

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's left ear hearing loss. In this case, the evidence shows that the Veteran had preexisting left ear hearing loss that was "noted" at entrance into service that did not increase in severity during service.  

The Veteran's left ear low frequency bilateral hearing loss was "noted" on the July 1964 enlistment physical.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  An audiogram conducted at service entry showed converted puretone thresholds for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
15
Not reported
15

The Court has defined hearing loss outside the normal limits as a finding of threshold levels higher than 20 dB.  See Hensley, 5 Vet. App. at 157.  On the July 1964 service entrance physical report, the service examiner recorded an auditory threshold level of 30 dB at 500 Hz in the left ear; therefore, the July 1964 service examiner noted preexisting left ear low frequency hearing loss upon entrance into service.  38 C.F.R. § 3.304(b).  

As the left ear hearing loss was "noted" at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's pre-existing left ear hearing loss disorder was noted at the time of entry into service, service connection for left ear hearing loss may be granted only if it is shown that the left ear hearing loss disability worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A.     § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  The primary question then is whether the preexisting left ear hearing loss is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting left ear hearing loss that was noted at entrance into service did not in fact increase in severity during service.  Reviewing the evidence of record, the Board notes the Veteran's contention that he was exposed to acoustic trauma from being inside a tent when it "blew up," exposure to machine gun fire for three to four months, and exposure to incoming mortar rounds.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

While the Veteran had such acoustic trauma in service, the Board finds that the weight of the evidence demonstrates no permanent worsening of the Veteran's preexisting left ear hearing loss during service.  

Audiometric testing conducted at the July 1966 service separation physical reflects the following converted puretone auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
Not reported
10
Not reported

When compared with the July 1966 service entrance audiology examination, the July 1966 service separation examination physical results indicate that the Veteran's left ear hearing loss symptomatology noted at service entrance did not increase in severity during service, as indicated by no threshold shifts at any Hertz range.  The July 1966 service discharge physical findings indicate audiometric measures within the "normal" hearing range.  See Hensley (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  In addition to the audiometric testing at service entrance and service separation, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of hearing loss symptomatology during service, or diagnosis or treatment of hearing loss or the ears or other relevant complaints or treatment of the ears or relevant system.

Additionally, the Veteran has not contended that he noticed any in-service worsening of the left ear hearing loss.  In the July 2010 claim, the Veteran contended that his hearing loss began in service.  The Veteran has not reported, throughout the course of this appeal or to health care providers, that he experienced symptoms of decreased hearing acuity until after service separation.

In support of the claim, the Veteran, through his representative, cited a 2005 IOM report entitled "Noise and Military Service" (see November 2010 notice of disagreement, September 2012 written statement, and January 2013 informal hearing presentation) for the proposition that the military has not provided hearing examinations sufficient to assess noise-induced hearing loss.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The IOM report provided a general recommendation that audiometric testing include measurements above the 6000 Hz level and only a possibility of delayed onset hearing loss, but does not show a probability that delayed onset is likely related to in-service noise exposure.  Further the IOM report does not indicate whether this particular Veteran's preexisting hearing loss permanently increased in severity in service.  As such, the Board accords the IOM low probative weight because it does not provide an opinion as to whether the Veteran's preexisting left ear hearing loss was aggravated by service (i.e., worsened during service).  

As the Veteran's left ear hearing loss disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting left ear hearing loss by service.  Because the evidence does not demonstrate worsening of left ear hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing left ear hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's pre-existing left ear hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

Because aggravation by service of the preexisting left ear hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


